Citation Nr: 1524649	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1980 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a February 2011 decision, the Board found that the Veteran had alleged inability to retain employment due to his service-connected back disability.  The Board noted that under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Therefore, the Board remanded the Veteran's TDIU claim for further development.  

In a July 2014 decision, the Board denied the Veteran's claim for entitlement to TDIU.  The Veteran appealed the Board's July 2014 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to a TDIU rating.  In a February 2015 Order, the Court endorsed the JMR and vacated the July 2014 Board decision denying entitlement to a TDIU rating.  The Veteran's claim has returned to the Board for compliance with the instructions in the February 2015 Court-adopted JMR.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains medical records from the Social Security Administration (SSA), and VA treatment records dated from April 2011 to February 2014, and from November 2010 to October 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently assigned a 40 percent rating for his lumbar spine disability.  He has various other non-service connected disabilities.  The Veteran has contended that he is unable to work due to his service-connected lumbar spine disability.  The Veteran completed a high school education.  His post-service employment has all involved physical labor, to include truck driving, plumbing, dock loading, and welding.   The Veteran began receiving Social Security Administration (SSA) disability benefits in November 1996, due to his nonservice-connected psychiatric disorder.  

In a VA examination of the spine dated in March 2008, the Veteran described himself as a "jack of all trades."  He indicated that he has worked as a truck driver, welder, and plumber most of his adult life.  He indicated that he was terminated by his most recent employer the previous year for non-medical reasons.  He noted that in the past 12 months, he missed a total of three days of work due to problems with his lower back.  Specifically, he indicated that some mornings he simply could not get out of bed and would call in sick.  He indicated that he would then return to bed and wait for the symptoms to subside.  He noted that he was unable to perform yard work, but he could help around the house with light household activities.

In a VA examination of the spine dated in December 2009, the Veteran reported that his occupation as a truck driver ended due to problems with his lumbar pain and depression.  He noted that he drove a "rough riding truck," which aggravated his back and necessitated quitting.  In a VA examination of the joints dated in October 2010, the Veteran indicated that he was not employed.

In a general medical examination in March 2011 to assess the Veteran's employability, the examiner noted that functionally, the Veteran could walk and transfer, and perform the activities of daily living, except when he had flare-ups.  The examiner indicated that the Veteran was no longer working, and had not worked since 2007.  The examiner noted that the Veteran reported that he could not drive more than 10 or 15 minutes.  The examiner also noted that the Veteran completed a twelfth grade education.  He indicated that the Veteran had been employed as a truck driver, and he last worked in 2007 because of his back problems.  With respect to employability, the examiner found that the Veteran was not at least as likely as not employable to do physical work, due to his low back pathology and radiculopathy.  The examiner noted that in discussing possible sedentary jobs, the Veteran reported that he would be able to have a sedentary job that required no physical work; however, he noted that he was not able to sit longer than two hours without the pain in his back and his left leg becoming much more severe.  The examiner noted that the Veteran's nonservice-connected problems further rendered him unemployable for physical work, but not for sedentary work.

In a VA Form 21-8940 dated in March 2011, the Veteran indicated that his lumbar spine disability prevented him from securing or following any substantially gainful occupation.  He indicated that he last worked full time in July 2007, and his last job was as a truck driver with the MFA.  In a VA Form 21-4192 dated in October 2012, the Veteran's last employer, the MFA, indicated that the Veteran was a truck driver/laborer for them until his involuntary termination in July 2007.

In a VA examination for the spine dated in June 2013, the examiner noted that the Veteran's service-connected spine disability impacted his ability to work.  The examiner noted that the Veteran used to drive a truck for work, but he had not worked since 2007.  During the examination, the Veteran reported that he could not tolerate sitting for more than an hour or two before he had to lay down and rest his back.

Where, as here, the Veteran's service-connected disability does not currently meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

From the evidence of record, it is unclear whether the Veteran is capable of more than marginal employment due to his service-connected lumbar spine disability.  In particular, although the March 2011 VA examiner found that the Veteran could perform sedentary work, the evidence of record indicates that the Veteran is not able to sit longer than one to two hours without the pain in his back and his left leg becoming much more severe.  Therefore, the AOJ should refer the case to the VA Director of Compensation and Pension Services for an extraschedular consideration. 

While on remand, the AOJ should obtain any outstanding records of pertinent private and VA treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   The AOJ should undertake any other development it 
   determines to be warranted.

3.   Then, the AOJ should refer the case to the VA 
	Director of Compensation and Pension Services for an 
extraschedular consideration, that threshold determination must be supported with a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

4.   After the development has been completed, adjudicate 
	the claim for TDIU.  If the benefit sought remains 
	denied, furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

